Case: 22-30040      Document: 00516461007         Page: 1     Date Filed: 09/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   September 6, 2022
                                  No. 22-30040
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Ryan Wheaten,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:20-CR-80-7


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Ryan Wheaten
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Wheaten has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30040     Document: 00516461007          Page: 2   Date Filed: 09/06/2022




                                   No. 22-30040


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2